DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 02/18/2022 is acknowledged. Claims 1, 6 and 10 have been amended. Claims 19-21 have been added. Claims 2, 7 and 11 have been canceled. Claims 1, 3-6, 8-10 and 12-21 are currently pending and have been treated on the merits. 
In light of the amendment to the claims and the affidavits submitted the rejection of claims 1-18 under 112(a) has been withdrawn.  
In light of the amendment to the claims the rejections of claims 1-18 under 112(b) have been withdrawn.  

Response to Arguments
Applicant argues that the combination of at least the isolated two strains, GL-104 and AP-32, make the composition something significantly more than a product of nature.  This argument is not found persuasive as the combination of the two strains isolated from nature, and additional strains in dependent claims, does not result in something more than the individual strains.  See MPEP2106.04(c), and Funk Bros., 333 U.S. at 130, 76 USPQ, about the combination naturally occurring strains. 
Regarding applicant’s argument regarding the rejection under 35 U.S.C. 102(a)(1) over Hsieh, this rejection has been withdrawn.  A new grounds of rejection necessitated by amendment is presented below.  
Regarding the Double Patenting rejections, these rejections have been updated to address newly added limitations.  Applications which do not teach or make obvious the combinations of strains have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, 8-9 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claim(s) recite(s) bacterial strains AP-32, GL-104, TYCA06, MH-68. This judicial exception is not integrated into a practical application because compositions comprising these bacteria are claimed and they are not incorporated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no further structure than what the bacteria themselves or natural cultures of the bacteria comprise.  
The bacteria claimed all appear to be isolated from nature without genetic manipulation of any sort which might result in something other than a product of nature.  The bacteria or natural cultures of the claimed strains can be considered food.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-10, 12, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN106852939, English translation attached).
Regarding claims 1, and 6, the limitations “A food composition with lactic acid bacteria strains, comprising: isolated GL-104 strain of Lactobacillus reuteri (CCTCC NO : M209138), isolated AP-32 strain of Lactobacillus salivarius subsp. salicinius (CCTCC NO: M2011127)…”, “. A pharmaceutical composition with lactic acid bacteria strains, comprising: isolated GL-104 strain of Lactobacillus reuteri (CCTCC NO : M209138), isoalted AP-32 strain of Lactobacillus salivarius subsp. salicinius (CCTCC NO: M2011127)…” Liu teaches composition for oral administration comprising probiotic strains and proteins as well as oligosaccharides (Abstract).  Liu teachs the preferred strains to combine “ As an exemplary manner, the lactobacillus reuteri is GL-104 strain, the Lactobacillus salivarius AP-32 strain with the preserving number CCTCC NO: M2011127, the lactobacillus reuteri is TE-33 strain, the preservation number is CCTCC NO: M2011126, the said lactobacillus rhamnosus is CT-53 strain, the preservation number is CCTCC NO: M2011129, the lactobacillus acidophilus is F-1 strain. the preservation number is CCTCC NO: M2011124.”  (See also claims 1-10).  Liu further teaches mixing the composition into water (Case 1 and 2, Example 3). As the composition is consumed and contains proteins and sugars it can be considered a food product.
Regarding claims 1 and 6 and the limitation “wherein the GL-104 strain of Lactobacillus reuteri and the AP-32 strain of Lactobacillus salivarius subsp. Salicinius are able to modulate blood glucose” This property is an inherent property of the bacteria.  As the same strains of bacteria are being administered, they will necessarily be able to modulate blood glucose. 
Regarding claim 10 , and the limitation “A method for modulating blood glucose, comprising: administering to a user in need thereof an effective amount of a composition with lactic acid bacteria strains, wherein the composition includes isolated GL-104 strain of Lactobacillus reuteri (CCTCC NO : M209138), isolated AP-32 strain of Lactobacillus salivarius subsp. salicinius (CCTCC NO : M2011127), as the compositions of Liu are administered to users, a method of administrating has occurred and will inherently result in a method of modulating blood glucose.  Further, The instantly claimed method does not require any additional step than what is taught by Liu.    
Regarding claims 3, 8, and 12 and the limitation “wherein the lactic acid bacteria strain is an active strain or an inactivated strain” Liu teaches the bacteria strains are active as Liu teaches cfu/g in the composition (claims 1-10). 
Regarding claims 4, 14-15, 17 and the limitations “wherein the excipient or diluent is a food”, “wherein the excipient or diluent is physiologically-acceptable excipient or diluent. ”,   Liu teaches the formulation of the bacteria as and composition administered by mixing in water (Case 1 and 2, Example 3).   
Further as the compositions are for administration to patients, they are physiologically and pharmaceutically acceptable excipients or diluents. 
Regarding claims 9 and 18 and the limitation “which is in form of an oral dosage.”, Liu teaches oral dosage formulations (Abstract, Case 1 and 2, Example 3).
The above reference anticipates the claim subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3-6, 8-10, 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16685445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘445 provides for compositions comprising AP-32 and GL-104 as food and their administration, the method of ‘445 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1, 3-6, 8-10, 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16940886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘886 provides for compositions comprising AP-32 and GL-104 as food and for the administration of the compositions, further in depdent claims add the limitation that the strains are active, thus indicating that the independent claims further encompass inactivated strains, the method of ‘886 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strains.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1, 3-6, 8-10, 12-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17191766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘766 provides for a method using compositions comprising AP-32, GL-104 and TYCA06 as food and their administration, the method of ‘766 will further result in practicing the method claimed as it will practice the step claimed, i.e. administering the strain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657      

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657